 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDisposal Investment, Inc. d/b/a Silver State Dispos-al Company and Gary W. Hillyer. Case 31-CA-1226031 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 31 May 1983 Administrative Law Judge Wil-liam L. Schmidt issued the attached decision. TheRespondent filed exceptions and a supporting brief;the General Counsel filed cross-exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs' and has decided to affirm the judge'srulings, findings,2and conclusions and to adopt therecommended Order.We agree with the judge's finding, contrary toour dissenting colleague, that General ForemanMelvin Moore unlawfully interrogated employeesat a company-held meeting. The relevant facts areas follows: The Respondent's shop employees andrefuse collectors have for several years been repre-sented by Teamsters Local 631. In preparation fora new collective-bargaining agreement to succeedan agreement which was to expire on 10 June 1982,employee Gary Hillyer and another employee weredesignated by Union President Hal De Mille to so-licit employee proposals at the facility. At the timethe Union had no steward for the unit.On 21 March 1982 a union meeting was held atthe union hall to discuss such employee proposals.During the meeting Hillyer made certain proposalswhich prompted Union Secretary Jim Rice to in-quire whether Hillyer was asking for a "little bittoo much." Hillyer replied, "To hell with RichieIsola [the Respondent's owner] and the rest ofthose assholes." None of the Respondent's supervi-sors was present at this meeting.Later that evening, when the employees arrivedat work Moore called night-shift employees intothe lunchroom for a meeting. The judge noted thatMoore had been a long-term member of the Unionand had remained a member after becoming a su-pervisor. The record further indicates that prior tothis meeting Moore had been informed in a mannerI The Respondent has requested oral argument. The request is deniedas the record, exceptions, and the briefs adequately present the issues andthe positions of the parties.2 The parties stipulated that Carl Carlton Jr. and Donny Guinta weresupervisors within the meaning of Sec. 2(1 I1) of the Act.271 NLRB No. 83not alleged here to be unlawful that Hillyer appar-ently had directed the above-quoted epithet at himduring the union meeting earlier that day. At thestart of the meeting Moore asked the employeeswhether they had designated Hillyer as their repre-sentative. These employees denied they had andHillyer confirmed this. Moore followed this inquiryby asking Hillyer, "What's this shit, you calling mean asshole." Hillyer responded that he had notcalled Moore this name but if "the shoe fits wearit."As we recently reaffirmed in Daniel ConstructionCo.,3the "test of whether an employer's interroga-tion of an employee violated Section 8(a)(1) iswhether, under all the circumstances, the interroga-tion reasonably tends to restrain or interfere withemployees in the exercise of rights guaranteedthem by the Act." Under this standard we are con-vinced that an unlawful interrogation occurred.Here, as found by the judge, Moore, who hap-pened to be a union member, was acting in his ca-pacity as a supervisor when he questioned the em-ployees as to whether they had designated Hillyerto be their representative. Further, there can be nodoubt that the employee meeting was called by theRespondent and that attendance was mandatoryfor, according to Hillyer's credited testimony,when he arrived for work that evening he was in-structed by his shift supervisor, Donny Quinta, toattend the meeting. The Respondent has offered noexplanation as to why such a meeting was neces-sary, although Moore himself testified that the"whole purpose of the meeting" was to find out ifHillyer was the shop steward. Moore also told em-ployees that he had heard how Hillyer had referredto him at the union meeting earlier that day. Thusit appears that the meeting was designed to ascer-tain what had transpired at the union meeting, andthat Moore's opening inquiry was not the rhetori-cal "passing inquiry" that our dissenting colleaguesuggests. Under these circumstances and in light ofthe Respondent's other unlawful conduct whichoccurred at this meeting and is set forth in thejudge's decision, we conclude that Moore's ques-tioning of employees violated Section 8(a)(1) of theAct.43 264 NLRB 569 fn. I (1982), citing Flonda Ambulance Service, 255NLRB 286 fn. 1 (1981).4Member Zimmerman finds, contrary to the judge and his colleagues,that the Respondent sought to create the impression that its employees'activities were being kept under surveillance when, during that samemeeting and in response to a question by Hillyer, Moore stated that heknew what went on at the union meeting. Following his statement,Moore informed Hillyer that he was being assigned to the more onerousjob of cleaning steam docks, a reassignment that violated Sec. 8(aX3) and(I) of the Act. In view of the unlawful interrogation that occurred duringthe meeting and the unlawful reassignment of Hillyer to a less desirableContinued486 SILVER STATE DISPOSAL CO.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Disposal In-vestment, Inc. d/b/a Silver State Disposal Compa-ny, Las Vegas, Nevada, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.CHAIRMAN DOTSON, dissenting in part.Contrary to my colleagues, I would not find thatthe Respondent unlawfully interrogated employeesat the company meeting. Here General ForemanMoore's opening inquiry regarding whose author-ity Hillyer had spoken during a union meeting thatday was clearly directed at a report that Hillyerhad called him an "asshole." Although expressedwith a degree of personal pique over the derogato-ry nature of the reported remark, the passing in-quiry to employees made by a long-term unionmember was essentially rhetorical in nature, andpresents insufficient evidence that this opening in-quiry by Moore tended to restrain or interfere withthe exercise of employees's statutory rights. Ac-cordingly, I would dismiss this allegation of thecomplaint.I agree with the decision in all other respects.job immediately after Moore's comment to Hillyer, Member Zimmermanfinds it reasonable to assume that employees would view Moore's remarkas something more than a mere comment by a union member, as suggest-ed by the judge. Rather, the evidence points to the fact that Moore'scomment was meant to create the impression of surveillance and underthese circumstances was violative of Sec. 8(a)(1) of the Act.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.This matter was heard by me on March 24, 1983, at LasVegas, Nevada. The charge was filed by Gary W. Hil-lyer, an individual (Hillyer), on June 21, 1982,1 and thecomplaint was issued by the Acting Regional Directorfor Region 31 of the National Labor Relations Board(NLRB or Board) on August 20. The complaint allegesthat Disposal Investment, Inc. d/b/a Silver State Dispos-al Company (Respondent) violated Section 8(a)(1) and(3) of the National Labor Relations Act, by the conductand actions of its agents and supervisors. Respondentfiled a timely answer in which it denied the allegedwrongdoing.The General Counsel and Respondent were represent-ed at the hearing by counsel and all parties were provid-ed with the opportunity to present evidence, to make ar-gument, and to file briefs. On the entire record in thecase,2including my observation of the demeanor of theI All dates refer to the 1982 calendar year unless specified otherwise.2 Errors in the transcript have been noted and corrected.witnesses, and my careful consideration of the GeneralCounsel's argument at the hearing and Respondent'sposthearing brief, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent admits that it is a Nevada corporationwith an office and principal place of business in LasVegas, Nevada. Respondent is engaged primarily in thebusiness of collecting and disposing of refuse and gar-bage. Respondent's gross revenues annually exceed$500,000 and it annually sells goods and services valuedin excess of $50,000 to business enterprises within theState of Nevada which meet one of the Board's jurisdic-tional standards other than indirect outflow or indirectinflow. Respondent admits, and I find, that it is an em-ployer within the meaning of Secion 2(2) of the Act en-gaged in commerce or a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act. Ifurther find that it would effectuate the purposes of theAct for the Board to assert its jurisdiction over the labordispute involved in this proceeding.II. THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and HelpersLocal 631, IBTCWHA (Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background, Pleadings, and IssuesAs noted above, Respondent is engaged in businessprimarily as a garbage and refuse collector in Las Vegas.Respondent's employees (both its shop employees and itscollectors) have been represented for a number of yearsby the Union and the instant dispute arose out of activi-ties by Hillyer in connection with preparation for the1982 negotiations between Respondent and the Union fora new collective-bargaining agreement to supplant theagreement scheduled to expire on June 10.Hillyer was hired by Respondent as a diesel mechanicon November 7, 1978, and was continuously employeduntil his discharge on April 13. During the times relevanthere, Hillyer's immediate supervisors were foremen CarlCarlton Jr. and Donny Guinta. Carlton and Guinta's im-mediate supervisor was General Shop Foreman MelvinMoore.The complaint alleges that Moore-in the course of anemployee meeting on March 22 at Respondent facility-interrogated employees as to whether Hillyer was theirspokesman or representative; created the impression thatemployee activities on behalf of the Union were beingkept under surveillance; and threatened to discharge, sus-pend, impose more onerous conditions, or take other un-specified reprisals all in connection with employees' ac-tivities on behalf of the Union. In addition, the complaintalleges that Respondent violated Section 8(a)(3) of theAct by assigning Hillyer to the more onerous work ofcleaning the steam racks on March 22, and by discharg-487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing him on April 12. Respondent denies that it engagedin any unlawful conduct.As framed by the pleadings, the issues to be resolvedhere are:1. Whether Respondent violated Section 8(a)(1) of theAct by Moore's conduct at the March 22 employeesmeeting.2. Whether Respondent violated Section 8(a)(3) of theAct by assigning Hillyer to clean the steam racks onMarch 22.3. Whether Respondent violated Section 8(a)(3) of theAct by discharging Hillyer in April.B. Chronology of Relevant EventsIn the spring of 1982, representatives of the Unionwere preparing for the upcoming contract negotiationswith Respondent. In approximately February, Hal DeMille, a business agent for, and president of, the Union,requested the assistance of Hillyer and another employee,Glen Cox, in collecting proposals from employees in andabout the shop.sDe Mille held several lunch break meet-ings with the employees and encouraged them to passalong their contract ideas of proposals to Hillyer andCox. In the meantime, Hillyer personally contacted ideasor proposals to Hillyer and Cox. In the meantime, Hil-lyer personally contacted several of the mechanics andemployees in the nearby welding shop. Altogether Hil-lyer talked to all the mechanics on the noon to 8 p.m.shift, several of the night-shift mechanics after his trans-fer to that shift, 6 to 8 welders, and about 20 to 25 of thedrivers and pitchers. Hillyer collected ideas submitted tohim by Cox and those employees he contacted and draft-ed a list of proposals which he submitted to De Mille.Hillyer was an open and motivated advocate on behalfof the employees. De Mille visited the shop on severaloccasions during this period and would often seek outHillyer. According to Hillyer, several employees weredisappointed over the outcome of the last contract butwere unwilling to do anything about it because manyemployees perceived that the steward at that time had, ineffect, gone out on the limb-so to speak-and had beenseverely harassed as a consequence of his activities. Hil-lyer explained his inspiration as follows:[T]he company-Silver State Disposal-wanted togive the mechanics and other employees less thanwhat we actually had. And I wasn't going to settlefor less .... I felt that if I was going to get lessthat I should try myself ...at least, put an effortin-to know that I tried-to where, if we did getless, at least I wouldn't be saying to myself "Damn,I should have tried." I didn't want to be able to saythat. I wanted to try-to know that, at least, I didtry to get something for myself, as well as the otheremployees.So, therefore, we started working on the contractproposals earlier [so] we'd have more time to gather..ideas ... [W]e started a little bit earlier sowe could ... .get all these ideas on paper ...gos At the time the Union had no steward for the unit involved here be-cause it was unable to secure a volunteer for that post.through them and find out what was good, whatthey would or wouldn't take.We had some in there that we knew that theywould throw away, but we put them in there onpurpose ...because we knew that they would. Itwould be something for them to discard; we knewwe were'nt going to get it. So, we put [some items]in there with the other things that we really didwant. And, so, it took us a little while to. ..get itall together, and get what we actually wanted, towhere we had a lot of time to think about whatwe'd want, or what we'd like to have-and putthings in there that we knew that they would throwaway-where we can actually have a chance ofshooting for the stars and maybe, getting a piece ofthe earth, you know what I mean? It is basicallywhat it comes down to.There is evidence that certain of Respondent's supervi-sors reacted unfavorably to Hillyer's newly acquiredmilitancy. Both General Foreman Moore and Shift Fore-man Carlton frequently broke up conversations betweenHillyer and other employees. In addition on February 10,Hillyer was transferred to the night shift (8 p.m. to 4a.m.) under the supervision of Shift Foreman Guinta.Hillyer vehemently protested his transfer to the nightshift asserting that there were several mechanics withless seniority who should have been transferred ahead ofhim. Hillyer filed a grievance with the Union and acharge with the Board concerning his transfer but bothwere eventually voluntarily dropped. While working onthe night shift, Hillyer was told by Guinta that "theywant to fire [you]. You're making waves. You're causingtrouble." Guinta told Hillyer that he had refused his su-pervisors' requests to fire Hillyer.4The process of collecting ideas from employees forcontract proposals culminated in a meeting on SundayMarch 21, at the union hall. De Mille testified that 131employees (including Hillyer) attended the meetingwhich was held between 10 a.m. and noon. Hillyer re-called that De Mille and Jim Rice, the Union's secretary-treasurer (chief executive officer), attended on behalf ofthe Union.5At that time several employees in the audi-ence discussed their ideas concerning the contract nego-tiations between the Union and the Respondent. Afterseveral employees had spoken out, Hillyer arose and ver-bally set forth several proposals he had accumulated as aresult of his own thoughts and his discussions over thepast 1-1/2 months with other employees. One of Hil-lyer's proposals was that an employee be hired to cleanthe steam docks, an area where the garbage trucks aresteam cleaned with the resultant accumulation of sub-stantial quantities of garbage. When Hillyer completedhis remarks, Rice inquired as to whether or not Hillyerthought he was asking for a "little bit too much." Hillyer4 This finding is based on Hillyer's uncontradicted testimony. Guintadid not testify nor was his absence explained.s De Mille's recollection was uncertain as to Rice's attendance. Hil-lyer-as will be noted below-had a clear and definite recollection ofRice's attendance which I credit on the basis of the total circumstancesand Hillyer's convincing demeanor while testifying.488 SILVER STATE DISPOSAL CO.retorted, "Who are you working for-Silver State Dis-posal or the people that belong to the union?" Hillyercontinued "What do you mean 'asking too much'? Wehave to ask this." Rice, who apparently was not con-vinced of Hillyer's strategy, responded by saying that hestill thought Hillyer was seeking too much from theCompany. Hillyer then replied, "To hell with RichieIsola [Respondent's owner] and the rest of those as-sholes."Hillyer arrived for work at approximately 7:50 on theevening of March 21. When he proceeded to clock in,Hillyer was handed a letter by the time office employee.The letter, signed by Moore, advised Hillyer that he wasbeing transferred from his job as a mechanic to a gar-bage truck job. Hillyer testified that the garbage truckjobs paid less than his mechanic's job and that it was re-garded as less desirable work. Hillyer proceeded fromthe time office to the employee locker room where heread the letter to the other assembled mechanics and dis-played it to some of those present. Hillyer asserted tothose present that the letter had resulted from his unionactivity.As the letter did not specify his job assignment on thegarbage truck-driver or pitchman (the worker assignedto dump the garbage from the customer's container intothe truck)-Hillyer left the locker room and went toMoore's office. Present there with Moore was ForemanGuinta. Hillyer asked Moore what he was "trying topull." Moore's immediate response was that he did notunderstand what Hillyer was talking about but, afterreading the letter, Moore remarked simply, "You weren'tsupposed to get this letter yet." Guinta then told Hillyerto go back to the lunchroom for an employee meeting.Hillyer said that Moore kept the letter.According to Hillyer, the employee meeting (attendedby the night-shift mechanics) began about 8 p.m. andlasted for 30 to 45 minutes. Moore started the meeting byaddressing the assembled mechanics from the end of oneof the lunchroom tables. Hillyer's description of themeeting is as follows:And he come in and he said, "Did any of youpeople designate Gary Hillyer here to go in andrepresent you at this union meeting?" And they allsaid, well, no, not really. And I said, "Hey, I didn'tgo in there representing the mechancis on thisshift-basically, at this union meeting. I went inthere for myself and for some of the mechanics thatI talked to on Carl Carlton's shift, which is fromnoon to 8:00." I said I went in there for myself.They didn't have to ask me to go in.I said, "I didn't see any of you people in there."And there weren't. There weren't any night shiftmechanics in there in the union meeting on March21st. And Mel Moore wasn't there.8 Respondent denied the existence of any such letter at the hearingwhen the General Counsel called for the letter pursuant to a subpoenaduces tecurn. However, as no inquiry was made of either Moore orGuinta concerning this matter, I credit Hillyer's uncontradicted testimo-ny concerning the letter and the events surrounding it.There was two mechanics off of Carl Carlton'sshift, one welder-two welders-and myself, that Ican remember-that were actually there. And therest were drivers and pitchers and what not.And he says, "What's this shit you're calling mean asshole?" I said, "Mel Moore, I did not call youan asshole, but if the shoe fits wear it." I said, "Idid not call you an asshole." I said, "How in thehell did you know what was going on anyway, be-cause you weren't at the meeting?" And he said, "Ifyou think we're going to hire somebody to cleanthe steam dock, you're mistaken, because from nowon that's your permanent job. When you come towork, that's the first thing you do is clean thatsteam dock, and it better be clean." And he says,"And when you perform your work any more, itbetter be up to standards, or we will take actionagainst you." He said, "You better be on yourtoes."He, then told everybody there that if they werecaught talking to me, they would get-along withmyself-three days off without pay. Before themeeting was over, he then told me, he says, "I'll beworking here a hell of a lot longer than you willbe." And I said, "Okay, whatever." And, basically,it was over and done with by then.[H]e told me also that I would no longer be work-ing on any more engines at all. He said, "Your jobis no longer to work on engines. I don't want youtouching any more engines." He says, "You'regoing to be doing springs and things like that." Hesays, "You'll never touch another engine." I said,"Fine."In the days following Moore's March 21 meeting, Hil-lyer's first job when he reported to work each day wasto hose the garbage off the steam dock with water. Hil-lyer's clothing would often become wet completing thisassignment and during the remainder of the shift hiswork place was confined to the out-of-doors in the"bone yard," the area where Respondent's expended roll-ing stock was stored. Hillyer worked alone in the boneyard removing engines and transmissions, repairingsprings, and otherwise cleaning up. Although Hillyer ac-knowledged that he had occasionally worked in the boneyard before, he had never been continuously assigned towork there alone. According to Hillyer, the bone yardwas a garbage fill area and, on occasion, there was stillsome shifting of the ground so that it was dangerouswhen he was required to be working beneath a vehicleon jacks.In addition, Hillyer testified without contradictionthat, a day or two after the March 21 employee meeting,Guinta informed him that Isola and Moore did not wanthim parking his car inside the fence anymore. Thereafter,Hillyer was not permitted to park his car inside thefenced area as were other employees.7Employees had7 The General Counsel did not allege this conduct to be unlawful.489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen given permission to park their personal vehiclesinside Respondent's fenced shop area after numerous in-cidents of vandalism and burglaries involving employeevehicles parked outside the fence.At some unspecified time between March 21 and April8, Hillyer was reassigned to Carlton's supervision on ashift which began at 11 a.m. and ended at 7 p.m. Hil-lyer's duties were not altered; he continued to be isolatedin the bone yard.About midway through his shift on Thursday, April 8,Carlton told Hillyer to drive one of Respondent's dieseltrucks to Sierra Detroit Diesel Company (Sierra), thedealership at which the truck was purchased, for warran-ty repairs. Hillyer complied. While Hillyer was awaitingthe completion of the work being performed on the vehi-cle, he engaged Gene Poplin, Sierra's foreman, in lightconversation. Among other things, Poplin said that Hil-lyer told him that he was thinking about calling in sickthe following day. Hillyer could not remember makingsuch a remark but he did not deny that such a remarkcould have been made. In addition, Hillyer spoke to Wil-liam "Bones" Codington, a Sierra mechanic with whomhe was acquainted. After Poplin completed his work onthe vehicle, Hillyer returned it to Respondent's shop andapparently completed the remainder of his workday.The following day, April 9, Hillyer telephoned Re-spondent and advised Carlton that he would be absentfrom work that day because he was sick. There is no dis-pute about the fact that Hillyer's call was timely, or thathe otherwise followed all the proper procedures for re-porting his absence from work. Likewise, there is nocontention that Hillyer was frequently absent from workwith illnesses or for other reasons.Carlton assumed full responsibility for the decision toterminate Hillyer. He claimed not to have consulted withany other official of Respondent before deciding to ter-minate Hillyer. According to Carlton's version of theevents which led to Hillyer's discharge, sometime afterHillyer's telephone call on April 9, he was speaking bytelephone with the shop supervisor at Sierra, DennisWillis. Carlton claimed that, in this conversation, Willisremarked that he did not know how a guy could contin-ue working as long as Hillyer had in view of the "bull"he was taking. Carlton responded, "Well I don't know...[b]ut he didn't come in today." Willis allegedly re-marked that he knew Hillyer would not be at work thatday which prompted Carlton to inquire further. In re-sponse, Willis supposedly told Carlton that Poplin "hadheard some other guys talking about it was a holidayweekend and he [Hillyer] was going to call in sick thatday-to take the day off-and that was the day he calledin sick." Subsequently, Carlton acknowledged that the"holiday weekend" aspect of the foregoing testimonywas, in effect, his own supposition and that there was nomention by Willis of a holiday week end." Nevertheless,Carlton claimed that he thought about the matter for acouple of hours and decided to discharge Hillyer forcalling in sick that day. In essence, Carlton testified thatin the past he had been generous in giving Hillyer timeoff for personal difficulties and he was upset that Hillyerwould lie to him about being sick on April 9 as anexcuse to take the day off. It is clear that the sole basisfor Carlton's conclusion that Hillyer had lied to himabout being ill on April 9 was his telephone conversationwith Willis. Carlton acknowledged that he did nothing interms of investigating the accuracy of Willis' assertionabout Hillyer allegedly stating that he was going to callin sick on April 9 and there is no evidence that Carltondid anything to confirm the conclusion which he reachedthat Hillyer was lying to him about his reasons for beingabsent from work that day.sIn this connection, Carltonadmitted that he had no recollection of asking Hillyerwhether, in fact, he was ill or had seen a doctor on April9.Hillyer testified that he did not report to work onApril 9 because he was having pain from a back injury.According to Hillyer, the pain is recurrent and, on occa-sion, his back becomes so painful that he cannot bendover. Hillyer testified that he frequently seeks medicalhelp for his back problem and, on Saturday, April 10, hevisited his doctor for treatment. Dr. Hays Turney, a LasVegas chiropractor, corroborated Hillyer's testimony.Turney testified that Hillyer visited him for treatmentswhich he rendered on April 10 and 15. Hillyer was pro-vided with a disability slip by Dr. Turney on April 10(which is in evidence) but he was not requested toproduce any evidence of illness before he was terminatednor is there evidence that it was Respondent's policy toroutinely require a verification of an illness when em-ployees were absent for that reason.Hillyer worked his ususal shift on Monday, April 12,and worked approximately one-half of his shift on April13. Hillyer's testimony that nothing was said to him byany official of Respondent about being absent from workon April 9 is uncontradicted.About halfway through his shift on April 13, Carltonapproached Hillyer and handed him a letter which wasdated April 13, addressed to the Union and signed byCarlton. It stated:We wish to inform you that Gary Hillyer is beingterminated from his employ with this Company, fora dishonest act. On Friday, April 9, 1982, he calledin "sick," when in fact he was not.Carlton then curtly told Hillyer, "Pack your iron [tools].You can leave it on the hill or you [can] take it withyou. If you're leaving it here, sign this paper stating thatwe are not responsible for damage or theft." Hillyer toldCarlton that he would take his tools with him. With that,Carlton turned and left. Carlton could not rememberwhat occurred at the time that Hillyer was terminated.Following his discharge, Hillyer filed a grievance withthe Union. It proceeded through the grievance proce-s Willis did not testify. Poplin was called by the General Counsel andidentified a statement he prepared about a week after Hillyer's termina-tion saying that Hillyer had stated that he was going to call in sick onApril 9. Poplin had only a vague recollection of his conversation onApril 8 with Hillyer and had no recollection of telling Willis about theApril 8 remark by Hillyer until asked by Willis "a couple weeks [later]."Poplin said that Willis told him that "Aldo and Carl" had asked Willis ifHillyer had said anything while he was at Sierra. Poplin candidly ac-knowledged that he had previously told the General Counsel that if Re-spondent asked him to he would lie for Respondent because it is one ofSierra's major customers.490 SILVER STATE DISPOSAL CO.dure to the arbitration step. According to Hillyer, hewas informed by Rice when he inquired about theprogress of the grievance that the Union was not goingto "waste their money or their time" on him and thatRice told him to get out of his office. De Mille acknowl-edged that the grievance was not processed through ar-bitration. He said the Union felt it lacked merit because"a witness [meaning Poplin] produced a statement-anoutside witness." Nevertheless, De Mille acknowledgedthat Hillyer had asserted during the processing of thegrievance that he had seen a doctor after his absencefrom work on April 9, and that the doctor had providedhim with a disability slip. De Mille said he had neverasked to see the disability slip.C. Additional Findings and ConclusionsSection 8(a)(3) and (1) of the Act are violated if anemployer discharges or otherwise discriminates againstan employee because of the union activities of its em-ployees. Great American Sewing Co. v. NLRB, 578 F.2d251 (9th Cir. 1978); NLRB v. El Dorado Club, 557 F.2d692 (9th Cir. 1977); NLRB v. Coast Delivery Services, 437F.2d 264 (9th Cir. 1971). Absent unusual circumstancesnot relevant here, the crucial determination which mustbe made in cases involving discrimination within themeaning of Section 8(a)(3) of the Act is factual, i.e.,what is the actual motive for the employer's actionwhich the General Counsel alleges to be discriminatory?Panchito's v. NLRB, 581 F.2d 204 (9th Cir. 1978); SantaFe Drilling Co. v. NLRB, 416 F.2d 725 (9th Cir. 1969).Direct evidence of an antiunion motive is rare and, forthat reason, reliance on circumstantial evidence and thereasonable inferences which may be drawn therefrom isnot only permissible, most often it is necessary. Pachito'sv. NLRB, supra; NLRB v. V & V Castings, 587 F.2d 1005(9th Cir. 1978). It is seldom that an employer will supplydirect evidence concerning its state of mind in cases ofthis nature which is not also highly self-serving. GoldenDay Schools v. NLRB, 644 F.2d 834 (9th Cir. 1981); Shat-tuck Denn Mining Corp. v. NLRB, 362 F.2d 466 (9th Cir.1966). The fact that an employee pursues activities whichare protected by the Act with less than "charismaticcharacteristics" does not detract from the fact that he orshe is entitled to protection afforded by the law. GlenroyConstruction Co. v. NLRB, 527 F.2d 465 (7th Cir. 1975).For an employee to lose the protection of the Act be-cause of the language he or she uses in connection withpursuing union activities, the employer has the burden ofshowing that the language used is far more than merelyoffensive to delicate egos. See, e.g., American HospitalAssn., 230 NLRB 54, 55-56 (1977), and the cases citedtherein.After Hillyer became active and vocal in the Union'spreparation for contract negotiations and after he pro-tested his night-shift transfer by filing a grievance withthe Union and a charge with the Board, Respondent sub-jected him to a series of reprisals which finally culminat-ed in his April 13 discharge. The General Counsel con-tends that Respondent's conduct toward Hillyer com-mencing with Moore's lunchroom meeting was unlawfulbecause it was motivated by its hostility toward Hillyer'sprotected activities. Respondent asserts its conduct waslawful because the existing union agreement did not re-strict its right to make job assignments such as those as-signed to Hillyer on March 21 and that Hillyer's dis-charge was for cause, namely, "bragging" to SierraDiesel personnel about his intention to call in sick onApril 9. In addition, Respondent asserts that the March21 lunchroom meeting was little more than an attemptby one union member (Moore) to express his chagrin tohis fellow union members because of Hillyer's uncharita-ble charcterization of Respondent's managers as "as-shole" at the Union's meeting earlier that day.Hillyer's version of the matters which occurred at theMarch 21 lunchroom meeting is largley uncontradicted.The evidence provided by his credited testimony showsthat his characterization of Respondent's managers as"assholes" at the March 21 union meeting was little morethan an expression of exasperation toward the oppositionhe encountered from Rice over the contract negotiationstategy he proposed. In the setting here, Hillyer's indis-creet description of the potential bargaining table opposi-tion is not so scurrilous as to justify the discipline whichfollowed.Respondent's contention that the March 21 lunchroommeeting chaired by Moore was merely a matter amongfellow union members is naive and meritless. Although itis true that Moore's long-term membership in the Unionmade it unlikely that the employees present would gainthe notion that Moore was unlawfully spying on theunion meeting, Moore's remarks to the employees on thisoccasion show that he was acting in a supervisorial role.It is uncontradicted that Moore, among other things,questioned those present as to whether they had desig-nated Hillyer to represent them and he followed this in-quiry with an open attack on Hillyer in front of theother employees wherein he: (1) threatened to suspendHillyer and any employee found talking with Hillyer; (2)threatened Hillyer with reprisal for any work errors; and(3) attempted to denigrate Hillyer by reassinging himfrom his usual job as a diesel mechanic to an isolatedwork area and by assigning him the particularly undesir-able job tasks of cleaning the steam docks. The scope ofMoore's reprisals does not permit the conclusion that thispique resulted solely from the "asshole" remark. Rather,the fact that Moore undertook to isolate Hillyer by as-signing him to the demeaning tasks of cleaning the steamdock and working in the bone yard, and by otherwiseholding him up to ridicule before the other employees,leaves no doubt that Moore's purpose was to discreditHillyer's militant leadership in preparation for negotia-tions. Accordingly, I find that the General Counsel hassustained the burden of proving that Respondent violatedSection 8(a)(l) of the Act as alleged in the complaintwith the exception of the surveillance allegation dis-cussed in more detail below. Additionally, I find that theGeneral Counsel has likewise sustained the burden ofproving that Hillyer's assignment to the odorous and on-erous task of cleaning the steam docks violated Section8(aXl) and (3) of the Act, as alleged, especially where, ashere, Respondent made no effort to contradict Hillyer'sassertion that the job was undesirable or to demonstrate491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat others had previously been assigned to this work ona steady basis.With respect to the General Counsel's contention thatMoore's remarks were designed to give employees theimpression that their union activities were under surveil-lance by Respondent, it is my conclusion that evidencehere does not merit such a conclusion. The GeneralCounsel relies on Keystone Pretzel Bakery, 242 NLRB 492(1979), and Consolidated Edison Co., 305 U.S. 197, 230(1938), in support of this allegation. The former dealswith remarks by a corporate president identifying anactive union employee in an unorganized plant and thelatter deals with "industrial espionage" by "outside in-vestigating agencies." Involved here is a shop foremanwho rose to his present position through the ranks andwho has always been a union member in a plant whichhas long been organized. Although the evidence showsthat Moore reacted to what he was told had occurred atthe union meeting on March 21, by invoking his supervi-sory authority, the inference which the General Counselseeks to have me draw that Moore's remarks could rea-sonably lead employees to believe that he was engagedin a scheme of carefully tracking employee union activi-ty is simply not warranted. The fact that Moore hadbeen a member of the Union for a long period and hadremained a member even after becoming a supervisor issufficient to negate the usual inference that a supervisoris unlawfully watching or attempting to lead employeesto believe that he is watching their union's affairs. This isso even though Moore responded to an inquiry as tohow he learned what had gone on at the union meetingby saying that he had "informants." The latter remark inits context was little more than Moore's way of tellingHillyer that he had no intention of identifying the indi-vidual or individuals who had discussed the meetingwith him. Accordingly, I find that the evidence heredoes not demonstrate that Moore's remarks were de-signed to create the impression that employee union ac-tivities were being watched by Respondent or that,under the circumstances present here, employees wouldreadily or reasonably gain that impression. Times-Herald,253 NLRB 524 (1980).Turning to Hillyer's April 13 discharge, it is evidentthat the General Counsel established a strong prima faciecase. Thus, it was established that Hillyer was engagedin protected concerted activity in connection with theUnion's preparations for contract negotiations and thatcertain of Respondent's supervisors harbored consider-able animus toward Hillyer because of these activities,because of his protests through the Union and the Board,and because of his sudden transfer to the nightshift. Thetiming of Hillyer's discharge is essentially contemporane-ous with these other background events some of which Ihave found to be unlawful. Moreover, there is evidencefrom two separate sources (Guinta and Poplin) that Re-spondent was "looking for a reason" to get rid of Hil-lyer, an employee with 4 years of apparently satisfactoryservice. Additionally, Hillyer was discharged precipi-tously and without any effort to secure an explanationfor the absence which was seized on to justify his dis-charge. In this posture it was essential for Respondent tocome forward with very substantial evidence showingthat Hillyer was discharged for cause in order to avoidthe inference that Hillyer's discharge resulted from hisunion activities.Respondent's evidence concerning Hillyer's dischargeis unconvincing and incredible. In its brief Respondentargues that Hillyer failed to tender the written excuse.which he was provided by Dr. Turney. The circum-stances here amply demonstrate that action would havebeen a totally futile act. Certainly, since Respondentlearned of Hillyer's illness it has not demonstrated an in-clination to rectify its error by returning him to work.Moreover, the uncontradicted evidence shows that Hil-lyer had returned to work for a day and a half before hewas discharged and not a single word of explanation wassolicited from him about his April 9 absence. In the cir-cumstances here, Hillyer had every right to regard hisabsence as excused. The sham nature of the conclusionwhich Carlton reached from the information he obtainedover the phone from Willis is indicative that he wasready to seize on any reason to discharge Hillyer. EvenCarlton's own testimony falls far short of permitting theconclusion that Hillyer was "bragging" about calling insick as Respondent claimed in its brief, or that Hillyerlied to Carlton about this need to be absent on April 9.My conclusion that Respondent's explanation for Hil-lyer's discharge lacks credibility and truthfulness was re-inforced by Carlton's unconvincing and hostile demeanorwhile attempting to justify Hillyer's discharge from thewitness stand. Accordingly, I find that the real reasonfor Hillyer's discharge lies solely with the fact thatMoore and Carlton resented Hillyer's recent militancywith the Union and that they made a conscious effort toget rid of him for that reason. The clumsy effort to maskHillyer's discharge with his absence on April 9 onlyserves to demonstrate that Respondent's motive for ter-minating Hillyer was for some reason other than thatproffered by Respondent. The only inference suggestedby this record as to the real reason for Hillyer's dis-charge is that it was the result of his union activity.Finding as I have that Respondent's true motive for ter-minating Hillyer was his union activities. I conclude thatthe General Counsel has sustained the burden of provingthat Hillyer's discharge violated Section 8(aXl) and (3)of the Act, as alleged.9IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unlawful activities of Respondent described insection III, occurring in connection with the operation ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead to9 I reject Respondent's further argument that the Union's failure toprocess Hillyer's discharge grievance also indicates that Hillyer was dis-charged for just cause. Although I recognize that the Union is notcharged with any misconduct in this proceeding, the evidence hereinshowing Rice's hostility toward Hillyer and De Mille's testimony that theUnion dropped Hillyer's grievance on the bais of a written statement byPoplin is strongly indicative of the Union's failyre to fairly represent Hil-lyer. No testimony was elicited in this proceeding from Poplin whicheven arguably could serve as a basis for justifying Hillyer's dismissal.492 SILVER STATE DISPOSAL CO.labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that Respond-ent be ordered to cease and desist therefrom and to takethe affirmative action described below which is designedto effectute the policies of the Act.With respect to the necessary affirmative action, it isrecommended that Respondent be ordered to offer im-mediate and full reinstatement to Gary W. Hillyer to hisformer position as a diesel mechanic or, if that positionno longer exists, to a substantially equivalent positionwithout prejudice to his seniority or any other rights orprivileges he previously enjoyed. It is also recommendedthat Respondent be ordered to make Hillyer whole forthe losses which he suffered as a result of his dischargefound herein to be unlawful in the manner provided bythe Board in F. W. Woolworth Co., 90 NLRB 289 (1950),with interest thereon as provided by the Board in Olym-pic Medical Corp., 250 NLRB 146 (1980), and FloridaSteel Corp., 231 NLRB 651 (1977). And see generally IsisPlumbing Co., 138 NLRB 716 (1962). It is further recom-mended that Respondent expunge from its records anyreference to Hillyer's unlawful termination and that Re-spondent notify Hillyer in writing that it has done so andthat this matter will not be used as a basis for future per-sonnel actions against him. Sterling Sugars, 261 NLRB472 (1982). Finally, it is recommended that Respondentbe ordered to post the notice to employees for a periodof 60 consecutive days in order that employees may beapprised of their rights under the Act and Respondent'sobligation to remedy its unfair labor practice.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce or an in-dustry affecting commerce within the meaning of Section2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating and threatening its employees be-cause of their union activities, Respondent violated Sec-tion 8(a)(l) of the Act.4. By assigning Gary W. Hillyer exclusively to moreonerous jobs cleaning the steam docks and the workingwithout assistance in the Respondent's yards, Respondentviolated Section 8(a)(1) and (3) of the Act.5. By discharging Gary W. Hillyer, Respondent violat-ed Section 8(a)(1) and (3) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'0io If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent, Disposal Investment Inc. d/b/aSilver State Disposal Company, Las Vegas, Nevada, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Discharging employees or assigning employees tomore onerous jobs in order to discourage activities onbehalf of Teamsters, Chauffeurs, Warehousemen andHelpers of Local 631, IBTCWHA.(b) Coercively interrogating or threatening employeesabout their activities on behalf of Teamsters, Chauffeurs,Warehousemen and Helpers Local 631, IBTCWHA.(c) In any like or related manner interfering with, re-straining, or coercing employees because they choose toengage in activities on behalf of Teamsters, Chauffeurs,Warehousemen and Helpers Local 631, IBTCWHA, ordiscriminating against employees in regard to their hireor tenure of employment or any term or condition ofemployment in order to encourage or discourage mem-bership in that labor organization except to the extentpermitted by an agreement described in Section 8(a)(3)of the Act.2. Take the following affirmative action in order to ef-fectuate the policies of the Act.(a) Offer immediate and full reinstatement to Gary W.Hillyer and make him whole for the losses he suffered asa result of the discrimination against him in the mannerspecified in the section above entitled "The Remedy."(b) Expunge from its records any reference to the un-lawful discharge of Gary W. Hillyer from its files andnotify Hillyer in writing of this action and that evidenceof this unlawful conduct will not be used as a basis forfuture personnel actions against him.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Las Vegas, Nevada facility copies of theattached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 31, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that those allegations of thecomplaint which the General Counsel failed to prove be,and the same are, dismissed.'' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT discharge any employee for engaging inunion activities or otherwise exercising any of the rightsguaranteed by Section 7 of the National Labor RelationsAct.WE WILL NOT assign employees to any particular jobin order to retaliate against the employee for engaging inunion activity.WE WILL NOT coerce you by questioning you or bythreatening you about your union activitiesWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL offer Gary W. Hillyer immediate and full re-instatement to his former job or, if his job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings incurred from being unlawfully ter-minated, with interest.WE WILL expunge from our records any reference toGary W. Hillyer's unlawful discharge and WE WILLnotify him in writing that this action has been taken andthat evidence about his unlawful discharge will not beused in any future personnel action.DISPOSAL INVESTMENT, INC. D/B/ASILVER STATE DISPOSAL COMPANY494